DETAILED ACTION
	Claims 1-6, 8-11, 13, and 14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
Previous Claim Objections
Claims 8 and 9 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims have been rewritten into independent form, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 10 was previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
The Applicant has amended the claims to require that the compound of Formula VI contain a partially or fully deuterated alkyl group.  However, there is no definition of what constitutes a partially deuterated alkyl group.  As deuterium is present in the natural abundance of hydrogen, the compound of Kim et al. would read on partially deuterated alkyl.  Therefore, the rejection is maintained.
Previous Claim Rejections - 35 USC § 103
s 1-7, 11, and 12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).
The Applicant has amended the claims to require that the compound of Formula VI contain a partially or fully deuterated alkyl group.  However, there is no definition of what constitutes a partially deuterated alkyl group.  As deuterium is present in the natural abundance of hydrogen, the compound of Kim et al. would read on partially deuterated alkyl.  Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims as written now require at least one of RAA, RBB, RCC, RDD, or REE to be a substitution comprising partially or fully deuterated alkyl.  There is no previous disclosure of a substitution being defined in open language comprising partially or fully deuterated alkyl.  Therefore, the claims contain new matter.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain a definition of substituents RAA-REE that lists a number of possible groups:  
    PNG
    media_image1.png
    97
    603
    media_image1.png
    Greyscale

However, in the currently claims, an additional limitation has been added:  
    PNG
    media_image2.png
    52
    621
    media_image2.png
    Greyscale
  The new limitation implies that any group that contains a partially or fully deuterated alkyl would read on the claims, regardless if the group would not meet the initial listing of allowed groups.  Therefore, it is not known which limitation would need to be met in order to determine the metes and bounds of the instant claims.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image3.png
    215
    188
    media_image3.png
    Greyscale
, which corresponds to Compound EH37 in claim 6 and 
    PNG
    media_image4.png
    170
    116
    media_image4.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl with .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image3.png
    215
    188
    media_image3.png
    Greyscale
, which corresponds to Compound EH37 in claim 6 and 
    PNG
    media_image4.png
    170
    116
    media_image4.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl with deuterium in the natural abundance to be partially deuterated and one phenyl, RBB-RDD are hydrogen, REE represents no substitution, and m is 1 or 2.  See Example 1, page 46.  While Kim et al. do not teach that the organic layer is disposed from a premixed co-evaporation source composition, the final product is the same as that of instant claim 10 as both compounds are disposed at the same time.  Additionally, no information is provided with respect to evaporation temperatures, but as both compounds fall within 
Kim et al. do not teach where the compounds premixed into the same composition.
Kim et al. teach that some components can be evaporated at the same speed.  See Examples 6 and 11, page 47.  While Kim et al. do not specify that components can be premixed prior to evaporation, the components are clearly deposited together, which suggests to the person of ordinary skill in the art that the components can be mixed prior to deposition.  
The person of ordinary skill in the art would be motivated to combine the two components in the same mixture for vapor deposition as the components are already being codeposited, and the person of ordinary skill in the art would recognize that the amount of deposition can be controlled not only by the rate of deposition when separate, but by the concentration of each component in a mixture prior to deposition.  There would also be a reasonable expectation of success as Kim et al. already teach concurrent deposition of other components and varying of concentrations would be within the ordinary skill in the art.
Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-6 and 9-11 are rejected.  Claims 13 and 14 are objected to.  Claim 8 is currently allowable over the prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626